Citation Nr: 1647726	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for intention tremor (claimed previously as a panic tremor), to include as secondary to coronary artery disease status-post bypass grafting with scar.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction of this matter was transferred subsequently to the RO in Phoenix, Arizona.

The Veteran's testimony was received during an August 2016 video conference hearing.  A transcript of that testimony is associated with the record.

The issue of the Veteran's entitlement to service connection for intention tremor (claimed previously as a panic tremor), to include as secondary to coronary artery disease status-post bypass grafting with scar, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for panic tremors was denied in a July 2007 rating decision.  The Veteran was notified of that decision but he did not initiate an appeal, and new and material evidence was not received by VA within one year of the decision.

2.  Some of the evidence received since the July 2007 rating decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for intention tremors, to include as secondary to coronary artery disease status-post bypass grafting with scar.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for panic tremors is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the Veteran's claim for service connection for intention tremor (claimed previously as a panic tremor), to include as secondary to coronary artery disease status-post bypass grafting with scar, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In relation to the Veteran's petition to reopen his previously denied service connection claim, the Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to that issue, however, no further notification or assistance in developing the facts pertinent to that matter is required at this time.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for panic tremors was denied in a July 2007 rating decision, on the basis that the evidence at that time did not show the existence of such a disability.  The Veteran did not appeal that decision.  Accordingly, the July 2007 denial became final.  38 U.S.C.A. § 7105(c).

The Veteran's pending petition to reopen his claim was received in April 2010.  In an April 2011 rating decision, the RO apparently reopened the Veteran's claim but denied service connection on the merits.  The Veteran has perfected a timely appeal.

At the time that the July 2007 decision was issued, the evidentiary record consisted of: arguments raised by the Veteran; service treatment records; records for VA treatment received by the Veteran from 1973 through 1975; and reports of VA examinations conducted in September 1974, March 1975, August 1976, and June 2007.

Since the July 2007 decision, the evidentiary record has been augmented by additional evidence, including: additional arguments and theories for service connection raised in the Veteran's lay statements; records for additional VA treatment received by the Veteran through December 2014; records for additional private treatment received through January 2007; Social Security records; a statement from his spouse received in August 2016; and a transcript of the Veteran's August 2016 Board hearing testimony.

In sum, the pertinent evidence that was associated with the claims file at the time of the July 2007 rating decision consisted of the findings and opinions expressed in a June 2007 VA examination.  According to the report of that examination, the examiner observed no objective signs of any tremors.  Accordingly, the examiner concluded that there was no pathology at that time for which to render a diagnosis.

The VA and private treatment records added to the claims file since the July 2007 rating decision show that the Veteran has undergone ongoing regular treatment for clinically observed tremors in both of his hands.  In conjunction with the same, the Veteran raises new assertions that the ongoing tremors in his hands are related etiologically to his service-connected coronary artery disease disability, and possibly resulted from a coronary artery bypass procedure that was performed in 1995.

Consistent with the governing laws and regulations, the Board presumes that the Veteran's testimony and assertions are credible for the purpose of determining whether new and material evidence has been received.  The newly assembled medical evidence and the assertions raised in the Veteran's statements and hearing testimony introduce new information that raises the possibility that the Veteran's tremors may be related etiologically to his service-connected coronary artery disease.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for intention tremor (claimed previously as a panic tremor), to include as secondary to coronary artery disease status-post bypass grafting with scar, is met.  Accordingly, the Veteran's claim is reopened and will next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for intention tremor (claimed previously as a panic tremor), to include as secondary to coronary artery disease status-post bypass grafting with scar, is reopened.
REMAND

Having reopened the Veteran's claim for service connection for intention tremors, the Board finds that additional development as to that issue is required.

The Veteran asserts that he has tremors that began sometime after he underwent a coronary bypass procedure in 1995 for his service-connected coronary artery disease.  He therefore suggests that his tremors may have been caused by his coronary artery disease and/or coronary bypass surgery.

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Subject to the above, the evidence shows that the Veteran has a history of coronary artery disease, coronary artery bypass surgery in 1995, multiple cerebrovascular accidents, and a long history of heavy drinking.  A brain MRI conducted in October 2006 at St. Mary's Hospital showed various findings associated with previous ischemic infarcts, including:  small paracentral/paramedian pontine hyperintensities; symmetric hyperintensity in the middle cerebellar peduncles; and mild to moderate symmetric cerebral cortical atrophy with scattered chronic white matter microvascular ischemic infarcts.  It is unclear from the record as to whether the positive findings from the MRI are associated in any way with the Veteran's coronary artery disease.

The record shows that the Veteran began seeking treatment with Dr. Michael Glynn of the Center for Neurosciences in November 2006, one month after the brain MRI discussed above for reported task-specific tremors.  Although Dr. Glynn ruled out the possibility that the tremors were due to a carpal tunnel disorder, he does not provide an opinion as to what specifically was causing them.  Records for subsequent VA treatment received by the Veteran show that the Veteran has continued to receive ongoing and regular treatment for his tremors, which have been diagnosed as "intention tremors."  Still, the records state no opinion as to whether the tremors are related in any way to the Veteran's coronary artery disease or to a separate injury, illness, or event during his active duty service.

The Veteran also underwent VA examinations of his tremors in July 2010 and November 2015.  The July 2010 examiner does not provide an express etiology opinion for the Veteran's tremors.  The November 2015 VA examiner opined that the Veteran's long history of alcohol use and radiologically observed evidence of middle cerebellar peduncles are more likely causes of the Veteran's tremors.  As rationale, the examiner points out that there is no evidence that the Veteran suffered any anoxic brain damage or other neurologic complication from his 1995 coronary artery bypass surgery.  He offers no opinion, however, as to whether the radiologically observed damage on the Veteran's brain are themselves a direct result of the Veteran's coronary artery disease (as opposed to being a complication from the 1995 surgery).  To that extent, the November 2015 VA examiner's opinion is incomplete.

VA should provide the claims file to the same VA examiner who conducted the November 2015 examination.  The examiner should be asked once again to review the claim file and provide opinions as to the medical questions posed above.  38 U.S.C.A. § 3.159(c)(4) (2016).

Prior to obtaining the requested addendum opinion, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered any treatment for his tremors since December 2014.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his tremors, and if so, he should be provided assistance in obtaining it.  Any relevant VA treatment records dated from December 2014 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous November 2015 VA examination.  If determined necessary, schedule the Veteran to attend a new VA examination to determine the nature and etiology of his tremors.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file and provide opinions as to the following medical questions:

The examiner is asked to provide additional comment on the following records:

10-25-06 record from St. Mary's wherein doctor indicated he was going to get an MRI and MRA of the Veteran's head as well as an echocardiogram to rule out valvular heart disease.

10-26-06 brain MRI with intracranial and cervical MR angiography results from St. Mary's with impressions:

1.  Small paracentral/paramedian pontine hyperintensities, likely old ischemic infarcts.
2.  Unusual symmetric hyperintensity in the middle cerebellar peduncles.  In the absence of significant atrophy of the pedimcles, brain stem or cerebellum, it is unlikely that these relate multiple system atrophy (MSA).  I favor symmetric hyperintense Wallerian degeneration of cerebellar peduncle fibers relating to the old pontine infarcts.  Demyelinating process or other pontocerebellar abnormality is felt to be less likely but correlation with clinical history will be important.
3.  Mild to moderate symmetric cerebral cortical atrophy with scattered chronic white matter microvascular ischemic infarcts.
4.  Essentially negative cervical and intracranial MR angiography.

The examiner is asked to address:

(a)  is it at least as likely as not (at least a 50 percent probability) that any of the aforementioned findings from the October 2006 brain MRI were (1) caused by or (2) aggravated by the Veteran's service-connected coronary artery disease itself?

(b)  is it at least as likely as not (at least a 50 percent probability) that any of the aforementioned findings from the October 2006 brain MRI were (1) caused by or (2) aggravated by the Veteran's service-connected residuals of his 1995 coronary artery bypass surgery?

(c)  is it at least as likely as not (at least a 50 percent probability) that the Veteran's tremors were (1) caused by or (2) aggravated by the Veteran's service-connected coronary artery disease itself OR the residuals of his 1995 coronary artery bypass surgery?

The examiner should note that "aggravation" means permanently worsened beyond normal progression.  Hence, if the examiner finds that the Veteran's tremors were aggravated by his service-connected coronary artery disease, or medications taken therefore, the examiner must identify the baseline level of the disability that existed before it was aggravated by the service-connected coronary artery disease.

A report of the examination should be prepared and associated with the Veteran's claims file.  For all stated findings and conclusions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide further supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


